           Case 1:14-cv-02590-VM-RWL
                Case 18-2163, DocumentDocument
                                      44, 10/23/2018,
                                                418 Filed
                                                      2416649,
                                                          10/23/18
                                                               Page1Page
                                                                     of 1 1 of 1



MANDATE                                                                                    S.D.N.Y.–N.Y.C.
                                                                                                14-cv-2590
                                                                                                 Marrero, J.

                               United States Court of Appeals
                                                   FOR THE
                                            SECOND CIRCUIT
                                            ________________

                   At a stated term of the United States Court of Appeals for the Second
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
     in the City of New York, on the 23rd day of October, two thousand eighteen.

     Present:
                    Debra Ann Livingston,
                    Raymond J. Lohier, Jr.,
                          Circuit Judges,
                    Paul A. Crotty,*
                          District Judge.
                                                                                            Oct 23 2018

     Royal Park Investments SA/NV, individually and on
     behalf of all others similarly situated,

                                   Petitioner,

                    v.                                                           18-2163

     U.S. Bank National Association, as Trustee,

                                   Respondent.


     Petitioner requests, pursuant to Federal Rule of Civil Procedure 23(f), leave to appeal the district
     court’s order denying its motion for class certification. Upon due consideration, it is hereby
     ORDERED that the Rule 23(f) petition is DENIED because an immediate appeal is not warranted.
     See Sumitomo Copper Litig. v. Credit Lyonnais Rouse, Ltd., 262 F.3d 134, 139-40 (2d Cir. 2001).

                                                   FOR THE COURT:
                                                   Catherine O’Hagan Wolfe, Clerk of Court




     * Judge Paul A. Crotty, of the United States District Court for the Southern District of New York,
     sitting by designation.



MANDATE ISSUED ON 10/23/2018
